EXHIBIT 10.2
 
TO: Kevin Sipes
DATE: November 7, 2012
   
FROM: Steve Trager
SUBJECT:   FCB Acquisition Bonus Program

 
You will be eligible for a bonus based on the achievement of the following FCB
Acquisition goals for the time period of September 7, 2012 through September 30,
2014:
 
 
●
If a GOP for the FCB Acquisition of $25,000,000 is achieved your incentive
payout will be $25,000.00.



OR


 
●
If a GOP for the FCB Acquisition of $35,000,000 is achieved your incentive
payout will be $50,000.00.



OR


 
●
If a GOP for the FCB Acquisition of $40,000,000 is achieved your incentive
payout will be $62,500.00.



This bonus will be earned and paid on October 14, 2014 provided you are an
employee in good standing with the Bank at that time.


Management reserves the right in its sole discretion to adjust goals, individual
participants’ payouts, etc.
 
/s/ Kevin Sipes
 
/s/ November 7, 2012
Kevin Sipes
 
Date

 
135